DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
All of the limitations in claim 11 were previously recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 11, 12 and 14 are rejected under 35 U.S.C. 103 as obvious over Yoon et al. (US 2014/0080552) in view of Omote et al. (US 2019/0194066).

    PNG
    media_image1.png
    731
    1000
    media_image1.png
    Greyscale
As to claims 1 and 14, Yoon et al. discloses a protective device for a mobile terminal (i.e., electronic device).  See the title.  The device includes a glass window (102) encased in a protective structure (i.e., housing) (104).  See Figure 3, and paragraphs [0043]-[0048].  The embodiment shown in Figure 3 of Yoon et al. has the corresponding structure of instant claims 1 and 14 as shown below:










Yoon further teaches curved portions at the corners (401) of the windows in Figure 7.  
Yoon et al. discloses that the window may be coated with an inorganic material (paragraph [0046]) but fails to expressly state the tempered coating layer is disposed to “surround all of the first surface, the third surface, the fourth surface, and the fifth surface of the window….”
Omote et al. discloses a casing (9) for an electronic device including a cover glass (1) (i.e., window) and a plate (80) (i.e., housing).  See the title, figure 10 and paragraph [0025].  The cover glass of Omote et al. has an inorganic coating (6) that covers the front surface (i.e., first surface), back surface (second surface) and the end surface (i.e., third, fourth and fifth surfaces).  See Figure 9J, and paragraph [0044].  The inorganic coating is attached to the curved portions at the corners.  See Figure 6.  The inorganic coating fills in chips in the glass and thereby reduces the chances of cracking from the chip.  See paragraph [0024].
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the window of Yoon et al. with an inorganic coating as in Omote et al. that covers the front, back and side surfaces as in Figure 9J because the resultant window would be less likely to crack from a chip.
Yoon et al. clearly shows a rounded-over upper edge and a chamfered lower edge in Figure 3, but fails to disclose that the fourth and fifth surfaces are formed by machining.  This limitation is a product by process limitation.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited step of machining does not appear to imply any structure that is not shown in Yoon et al.  
Yoon et al. and Omote et al. fail to disclose that “the tempered coating layer is formed through a dipping scheme in which the window is immersed in a coating solution.”  This limitation is a product by process limitation.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps do not appear to imply any structure.
Neither Yoon et al. nor Omote et al. describe the inorganic coating as a “tempered” coating.  However, the term “tempered” describes how coating was made and is therefore a product-by-process limitation.   For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps do not imply any discernable structure.  The specification fails to describe a tempering step or any structure associated therewith.
Thus, the combined teachings of Yoon et al. and Omote et al. as described above results in an article that renders obvious the structure of instant claims 1, 2, 4, 5, 11 and 14.
As to claim 12, Yoon et al. teaches that the glass is tempered glass, i.e., heat treated tempered.  See paragraph [0047].

Claims 6-9 and 15 are rejected under 35 U.S.C. 103 as obvious over Yoon et al. (US 2015/0080552) in view of Omote et al. (US 2019/0194066) as applied to claims 1 and 14 above, and further in view of Fujii (WO 2017/0263318).
This rejection is over WO 2017/0263318 because the reference has an earlier publication date; however, the English language equivalent, US 2018/0162771, will be cited below. 
Yoon et al. and Omote render obvious claims 1 and 14 for the reasons recited above.  Yoon et al. and Omote et al. teach an oxide coating applied to the cover glass (corresponding to the claimed tempered coating layer) but fail to teach a “contamination preventing coating.”
Fujii teaches a coating for glass plate that is employed in electronic devices.  See paragraphs [0002]-[0003].  The coating layers include an adhesive layer (6) formed of a silicon oxide (an inorganic oxide) and an antifouling (i.e., contamination preventing) layer (7) applied to the inorganic oxide.  See Figure 1 and paragraphs [0025]-[0026].  The coating structure provides excellent antifouling properties and high strength.  See paragraph [0009].
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided the antifouling coating layer (7) onto the inorganic oxide layer suggested by the combination of Yoon et al. and Omote et al. because coating structure provides excellent antifouling properties and high strength.
The combined teachings of Yoon et al. Omote et al. and Fujji meet the limitations of instant claims 6-9 and 15.

Response to Arguments
Applicant's arguments filed 01 September 2022 have been fully considered but they are not persuasive. 
Applicants argue that the reference fails to disclose or suggest the newly added portions to claim 1.  For the reasons detailed in the rejection above, Yoon et al. and Omote et al. render obvious all of the newly added limitations. 
Applicants argue that Omote et al. does not teach that the coating is formed on the surface of the window.  This argument is not deemed persuasive because Omote et al. teaches that the “inorganic coating is designed to cover both the front and back surfaces of the glass plate (5), and the end surface….”  See paragraph [0044].  
Applicants further argue that the Omote et al. does not suggest coating the fourth or fifth surfaces as presently recited.  However, Omote et al. teaches coating the entirety of the edge, which when combined with the structure of Yoon et al., suggests coating the fourth and fifth surfaces. 
Applicants argue that “Omote further fails to disclose that the corner of the window is in an angulated form.”  However, no such limitations are present in the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784